872 F.Supp. 722 (1995)
Kent G. ALEXANDER, Plaintiff,
v.
William A. PERRILL and Luis Rivera, Defendants.
No. CIV 87-582 TUC RMB.
United States District Court, D. Arizona.
January 3, 1995.
A. Bates Butler, III, Tucson, AZ, for plaintiff.
Janet Napolitano, U.S. Atty., Phoenix, AZ, Eugene R. Bracamonte, Asst. U.S. Atty., Tucson, AZ, for defendants.

ORDER
BILBY, District Judge.
Plaintiff Kent G. Alexander and Defendants William A. Perrill and Luis Rivera jointly move for an order vacating this Court's July 8, 1994 Amended Final Judgment and its published October 27, 1993 order and memorandum opinion. See Alexander v. Perrill, 836 F.Supp. 701 (D.Ariz.1993). While appeal was pending, the parties entered into a full and final settlement of their dispute.
After review of the joint motion and the exceptional circumstances present in this case, the Court finds that vacatur is appropriate and consistent with Ninth Circuit and United States Supreme Court precedence. See Ringsby Truck Lines, Inc. v. Western Conference of Teamsters, 686 F.2d 720 (9th Cir.1982); U.S. Bancorp Mortgage Co. v. Bonner Mall Partnership, ___ U.S. ___, 115 S.Ct. 386, 130 L.Ed.2d 233 (1994).
THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED that the Joint Motion to Vacate Judgment and For Dismissal with Prejudice is GRANTED.
IT IS FURTHER ORDERED that the Amended Final Judgment entered July 8, 1994 and the Order entered October 27, 1993 are VACATED and this action is DISMISSED WITH PREJUDICE.